MEMORANDUM **
We affirm the judgments of the district court on both Appellee’s claim for breach *540of contract and Appellant’s claim for indemnity for the reasons stated therein. In addition, we reject Appellant’s argument raised on appeal that the representation agreement entered into by Appellees related to all software to be distributed through “budget channels.” There is nothing in the agreement that indicates that the language limiting the representation to “budget inventory” refers to the nature of retail outlets rather than the software itself. Thus, as Appellant has presented no further support for the proposition that Micro Tech’s agency relationship with Electro Source covered the transaction at issue, the contract may not be rescinded under the “dual agency” theory.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.